 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                                    DISTRICT OF NEVADA

 7 UNITED STATES OF AMERICA,                       )
                                                   )          Case No. 2:18-cr-00146-KJD-NJK
 8                   Plaintiff,                    )
                                                   )          ORDER
 9 vs.                                             )
                                                   )          (Docket No. 27)
10 CLINTON WAYNE WARRINGTON,                       )
                                                   )
11                   Defendant.                    )
                                                   )
12

13         Pending before the Court is Defendant Clinton Wayne Warrington’s motion to dismiss

14 counsel. Docket No. 27. The Court hereby sets the motion for hearing on October 5, 2018, at

15 10:00 a.m. in courtroom 3A. Defendant and his counsel are required to be present in the courtroom

16 at the hearing.

17         IT IS SO ORDERED.

18         DATED: October 2, 2018.

19

20                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
21

22

23
